Exhibit 10.8

LOGO [g37892agrx1x1.jpg]

INDEMNIFICATION AGREEMENT

THIS AGREEMENT, made on this 11th day of January 2007, by and between
Biovest International, Inc. (“Biovest”), a Delaware corporation with a place of
business at 324 South Hyde Park Ave., Suite 350, Tampa FL 33606, and Hopkins
Capital Group II, LLC, a Florida corporation with a place of business at 709 The
Hamptons Lane, Town and Country, MO 63017, (“Guarantor”) is as follows:

In consideration of Guarantor performing certain services for Biovest, to wit,
acting as a Guarantor in connection with the guaranty (the “Guaranty”) of a loan
transaction from Pulaski Bank and Trust Company (the “Pulaski Loan”) to Biovest
in an aggregate amount of $1,000,000.00, Biovest hereby indemnifies Guarantor
and agrees and undertakes to hold Guarantor harmless from and against any and
all claims, losses, actions, causes of actions, and liabilities of any kind,
including without limitation attorneys’ fees and costs associated with
enforcement of the Guaranty, to the fullest extent permitted by law arising in
connection with the guaranty of repayment of the Pulaski Loan, including, but
not limited to, any amounts, funds, assets, or collateral advanced or paid by
Guarantor in connection with the guaranty of the Pulaski Loan.

This Indemnification shall not become enforceable by Guarantor, and Guarantor
shall not attempt to enforce or collect reimbursement, or exercise any rights in
respect, of amounts paid by Guarantor on account of, or related to, the
Guaranty, unless and until the following conditions are met:

(i) the Guarantor shall have provided written notice to Laurus Master Fund, Ltd.
c/o Laurus Capital Management, LLC, 825 Third Avenue, 14th Floor, New York, New
York 10022 (or such other address designated by Laurus in writing) of Pulaski
Bank and Trust Company’s demand of payment (each, a “Demand”) by the Guarantor
under the Guaranty and the payment of such Demand by the Guarantor (each, a
“Demand Payment”), (ii) the Guarantor shall have provided to Biovest and Laurus
with written notice of its demand for indemnification in respect of the Demand
Payment (“Payment and Indemnification Demand Notice”) and (iii) a period of at
least one hundred and eighty (180) days shall have elapsed after the receipt by
Laurus of the Payment and Indemnification Demand Notice. Guarantor shall only be
permitted to provide Biovest and Laurus with one Payment and Indemnification
Demand Notice in any three hundred and sixty five (365) day period.

 

 

--------------------------------------------------------------------------------

324 S Hyde Park Avenue Suite 350 Tampa, Florida 33606

www.biovest.com t: 813 864 2554 f: 813 258 1621

 

 



--------------------------------------------------------------------------------

LOGO [g37892agrx1x1.jpg]

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto (the “Parties”) relating to the subject matter of this Agreement.
This Agreement constitutes the final and complete understanding and agreement
between the Parties concerning the subject matter hereof and shall be binding
on, and inure to the benefit of, the Parties and their respective successors and
assigns. This Agreement may only be amended or modified by a further written
agreement executed by an authorized representative of each Party hereto.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed to constitute
one agreement. It is understood and agreed that if facsimile copies of this
Agreement bearing facsimile signatures are exchanged between the Parties, such
copies shall in all respects have the same weight, force and legal effect and
shall be fully as valid, binding, and enforceable as if such signed facsimile
copies were original documents bearing original signature.

 

Biovest International, Inc. By:   /s/ James A. McNulty   James A. McNulty, CFO &
Secretary

Agreed and Acknowledged:

Hopkins Capital Group, II, LLC

 

By:   /s/ Francis E. O’Donnell, Jr. Name:   Francis E. O’Donnell, Jr., M.D.
Title:   Managing Partner

 

Laurus Master Fund, Ltd. By:   /s/ Eugene Grin Name:   Eugene Grin Title:  
Director

 

 

--------------------------------------------------------------------------------

324 S Hyde Park Avenue Suite 350 Tampa, Florida 33606

www.biovest.com t: 813 864 2554 f: 813 258 1621